Citation Nr: 0324247	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  01-06 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a stomach 
disability.

2.  Entitlement to service connection for a skin disorder.  

3.  Entitlement to service connection for scars on the head.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The veteran served on active duty from June 1977 to June 
1981. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the veteran's claims of entitlement 
to service connection for a stomach disability, 
"pseudofolliculitis barbae and dermatitis on the feet 
(claimed as a skin disorder)," and scars on the head.  

The Board has determined that the issues are most accurately 
characterized as stated on the cover page of this decision.  
The question of service connection for the claimed stomach 
disability will be the subject of the remand appended to this 
decision.


FINDINGS OF FACT

1.  A skin disorder was not present during service, nor is it 
otherwise related thereto.

2.  Scars of the head were not present during service, nor 
are they otherwise related thereto.


CONCLUSIONS OF LAW

1.  A skin disability was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2002).

2.  Scars of the head were not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002); see also Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003); VAOPGCPREC 1-2003 (May 21, 2003).  However, 
the regulations add nothing of substance to the new 
legislation and the Board's consideration of the regulations 
do not prejudice the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

In this case, even assuming the applicability of the VCAA, 
and even though the RO did not have the benefit of the 
explicit provisions of the VCAA at the time of the decision 
on appeal, VA's duties have been fulfilled.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the June 1999 rating decision, and the statement 
of the case (SOC), that the criteria for service connection 
for a skin disorder, and scars of the head, had not been met.  
See also, supplemental statements of the case (SSOC's) dated 
in October 2002 and June 2003.  Those are the key issues in 
this case, and the RO's decisions, the SOC, and the SSOC's, 
informed the appellant of the evidence needed to substantiate 
his claims.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  Based on the foregoing, the Board concludes that the 
appellant has been informed of the information and evidence 
needed to substantiate his claims and that VA has complied 
with its notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. § 
5103A (West 2002).  In this case, the RO has requested and 
obtained service medical records from the National Personnel 
Records Center, as well as VA medical records.  In the 
October 2002 SSOC, the veteran was advised of the provisions 
of the VCAA.  In letters, dated in November 2002 and May 
2003, and the RO requested that he identify all holders of 
relevant treatment records, and the RO indicated that VA 
would attempt to obtain all records for which he had signed a 
release.  In a letter, received in June 2003, the veteran 
stated that he had no more evidence to submit, and that he 
wished to waive the 60-day waiting period specified in the 
May 2003 letter.  The Board therefore finds that VA has 
complied with its duty to notify the appellant of the 
respective duties to obtain evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Finally, although the 
appellant has not been afforded a VA examination involving 
the skin and scar disabilities, and etiological opinions have 
not been obtained, the Board finds that the evidence, 
discussed infra, which includes, but is not limited to, the 
fact that there is no competent evidence linking any of the 
claimed disorders to the veteran's service, warrants the 
conclusion that a remand for an examination and/or an opinion 
is not necessary to decide the claims.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159 (c)(4) (2002); see also Wells 
v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  Based on 
the foregoing, the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating these claims.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

II.  Service Connection

The veteran argues that service connection is warranted for a 
skin disorder, and scars on his head.  

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131.  
Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See 38 C.F.R. § 3.303(d).  In such instances, a 
grant of service connection is warranted only when, "all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred during service."  
Id.

A.  Skin Disorder

The veteran's service medical records show that between June 
and July of 1977, he was treated for skin irritation related 
to shaving, as well as an itching groin.  The reports note 
PFB (pseudofolliculitis barbae), moderate, facial.  He was 
given a shaving profile.  Between 1978 and 1979, he received 
several treatments for bumps on his face after shaving, and 
"inflammatory acne."  The veteran's separation examination 
report, dated in June 1981, shows that his skin was 
clinically evaluated as normal.  

The post-service medical evidence consists of VA outpatient 
treatment, examination, and hospital reports, dated between 
1986 and 2003.  This evidence includes an August 1986 VA 
hospital report which shows that the veteran was noted to 
have active vulgaris acne and tinea cruris.  A February 1987 
report shows that the veteran received treatment for acne 
vulgaris of the face, chest and back.  Subsequently dated 
reports note periodic treatment for skin disorders that 
included tinea pedis, HKT (hyperkeratosis), foot 
calluses/bunions, toenail problems, sebaceous gland 
infection, acne vulgaris, comedonal acne and PFB.  See e.g., 
January 1991 VA hospital report; VA outpatient treatment 
reports, dated between 1991 and 1993, October 1998 VA 
outpatient treatment report, May 2000 VA hospital report; 
April 2002 VA outpatient treatment report.  

In this case, the veteran is currently shown to have been 
treated for a wide variety of skin disorders.  However, the 
first evidence of any of these disorders is dated no earlier 
than 1986.  This is approximately five years after separation 
from service.  This lengthy period without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Furthermore, there is no competent evidence of a nexus 
between a current skin disability and the veteran's service.  
The Board therefore finds that the preponderance of the 
evidence is against the claim that the veteran has a skin 
disability that is related to his service.  Accordingly, the 
claim must be denied.  

B.  Scars of the Head

In June 1999, the RO denied the veteran's claim for service 
connection for scars of the head.  With regard to this claim 
for service connection, the Board first notes that the 
veteran's service medical records do not indicate that he had 
scars of the head, and the veteran's separation examination 
report, dated in June 1981, shows that his head and skin were 
clinically evaluated as normal.  The post-service medical 
evidence, discussed infra, shows that there is no evidence of 
scars of the head or scalp dated prior to 1994, which is 
about 13 years after separation from service.  This lack of 
evidence of continuity of symptomatology weighs against the 
claim.  Maxson.  In addition, there is no competent evidence 
to link scars of the scalp to the veteran's service.  
Therefore, the Board finds that the preponderance of the 
evidence is against the claim that the veteran has scars of 
the scalp due to his service, and that the claim must be 
denied.  See 38 C.F.R. § 3.303.

C.  Conclusion

The Board has considered the veteran's written testimony 
submitted in support of his arguments that he has the claimed 
conditions that should be service connected.  His statements 
are not competent evidence of a diagnosis, or a nexus between 
the claimed conditions and his service.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation, or 
whether the criteria have been met for compensation under 
38 U.S.C.A. § 1151.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Accordingly, the veteran's claims must 
be denied.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a skin disorder is denied.  

Service connection for scars on the head is denied.  


REMAND

With reference to the claim for service connection for the 
stomach disability, the evidence demonstrates that the 
veteran has received extensive treatment during and after 
service for gastrointestinal complaints; however, he has not 
had an examination to determine whether there is an 
etiological relationship between the currently diagnosed 
gastrointestinal disability and the disability present during 
service.  Under the circumstances, further development of the 
evidence is necessary and this issue is remanded back to the 
RO for further development.

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  

2.  The RO should contact the Mountain 
Home VAMC and obtain all records 
concerning treatment of the veteran at 
that facility for gastrointestinal 
problems since 2002.  All records 
obtained should be associated with the 
claims folder.  

3.  Thereafter, arrangements should be 
made to have the veteran undergo a 
special gastrointestinal examination in 
order to ascertain the nature of all 
gastrointestinal disability present.  All 
indicated tests and x-ray examinations 
should be conducted.  The claims folder 
must be made available to the examiner.  
After review the examiner should render 
an opinion for the record as to whether 
it is at least as likely as not that any 
currently diagnosed gastrointestinal 
disease was initially manifested during 
service or was otherwise related to the 
gastrointestinal disability diagnosed in 
service to include peptic ulcer disease.  
The examiner should set forth the 
rationale for the conclusions expressed. 

4.  The RO should then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

